MEMORANDUM DECISION
                                                                                 FILED
Pursuant to Ind. Appellate Rule 65(D),                                      Nov 14 2017, 10:43 am

this Memorandum Decision shall not be                                            CLERK
regarded as precedent or cited before any                                    Indiana Supreme Court
                                                                                Court of Appeals
                                                                                  and Tax Court
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                 ATTORNEYS FOR APPELLEE
Brooke Smith                                            Curtis T. Hill, Jr.
Scott L. Barnhart                                       Attorney General of Indiana
Keffer Barnhart LLP
Indianapolis, Indiana                                   Katherine Cooper
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

James Meredith,                                         November 14, 2017
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        82A05-1705-CR-1117
        v.                                              Appeal from the Vanderburgh
                                                        Superior Court
State of Indiana,                                       The Honorable Richard G.
Appellee-Plaintiff.                                     D’Amour, Judge
                                                        Trial Court Cause No.
                                                        82D02-1406-FA-801



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 82A05-1705-CR-1117 | November 14, 2017         Page 1 of 7
                                         Statement of the Case
[1]   James Meredith appeals his thirty-year sentence following his convictions for

      four counts of child molesting, as Class A felonies, and four counts of child

      molesting, as Class C felonies. Meredith presents a single issue for our review,

      namely, whether his sentence is inappropriate in light of the nature of the

      offenses and his character. We affirm.


                                   Facts and Procedural History
[2]   Between February 16, 2011, and 2013, Meredith, who was then at least twenty-

      one years old,1 molested H.D., who was born in February 2001, multiple times.

      On June 12, 2014, the State charged Meredith with thirty counts of child

      molesting, twenty-two as Class A felonies, and eight as Class C felonies. On

      March 23, 2017, the State amended the charging information. In particular, the

      State dismissed twenty-two of the charges and charged Meredith with four

      counts of child molesting, as Class A felonies, and four counts of child

      molesting, as Class C felonies. On March 27, 2017, a jury trial commenced,

      and voir dire was completed. When the trial resumed the following day, before

      opening arguments, Meredith pleaded guilty as charged.


[3]   Meredith’s guilty plea left sentencing open to the trial court’s discretion. At the

      ensuing sentencing hearing, the trial court imposed sentence as follows:




      1
          Meredith was born in October 1975.


      Court of Appeals of Indiana | Memorandum Decision 82A05-1705-CR-1117 | November 14, 2017   Page 2 of 7
         Before I can sentence you I have to find aggravating factors and
         mitigating factors . . . . And I do find that there are aggravators
         and there are mitigators in this case. Let’s talk about the
         aggravators first. The first one that I found was the harm to the
         victim was very significant. Obviously “H” was a young child
         when you decided to begin this course of conduct with her. And
         the harm to her is incalculable. Apparently there were times
         where other minors were present when some of this activity was
         going on. I also find that to be an aggravator. You apparently
         were in a position of trust. I guess there was some relationship
         here[2] where there were times where you were left alone with
         “H” as some sort of authority figure. And I also find that was an
         aggravator. And then, of course, the heinousness of this crime.
         Child molesting is one of the more heinous crimes that we have
         on the books. The harm that it does to the mind and the spirit
         and the soul of “H” that she will have to carry for the rest of her
         life. So I listed there four aggravating circumstances. I do find
         two mitigating circumstances in this case. I was aware of the
         evaluations that were done. I understand you do have some
         cognitive deficiencies, through no fault of your own. Those are
         as a result of nature and nothing you did wrong there. But you
         do have those problems. It’s not an excuse, as was pointed out
         by your Counsel, for this behavior, but it is something that
         you’ve had to deal with in your life and has made your life more
         difficult. The second mitigating factor, notwithstanding the fact
         that you attempted to withdraw the plea today, was I think you
         did the right thing by, you know, on the day of the trial when we
         knew there was gonna be time for “H” to come up here and
         relive all of these circumstances and all of these incidents, that
         you did the right thing and you said, you know, “I’m gonna
         plead guilty. I’m gonna accept my responsibility for what I did
         and I’m not going to make her go through that.” Now whether




2
 In a report, Dr. David Cerling noted that H.D. is “the granddaughter of a family friend of his ex-wife[.]”
Appellant’s App. Vol. 2 at 59.

Court of Appeals of Indiana | Memorandum Decision 82A05-1705-CR-1117 | November 14, 2017           Page 3 of 7
              that actually went through your head and that was the reason
              you pled guilty, I can’t be sure. But I’m gonna say in my mind
              that maybe in the back of your head you were thinking, you
              know, “I don’t want her to have to go through this and so I’m
              gonna step up. I’m gonna man up and I’m gonna say I did
              wrong and I’m not gonna have to make her go through that.” So
              I’m gonna count that as a mitigating factor in this matter.
              Notwithstanding, the aggravators I think do exceed the
              mitigators in this case. And accordingly, the Court’s now going
              to enter a judgment of conviction on Counts 1 through 4, Class A
              child molesting and enter a judgment of conviction on Counts 5
              through 8, Class C child molesting. On Counts 1 through 4, sir,
              I’m going to sentence you to thirty years at the Indiana
              Department of Corrections. Counts 1 through 4 will run
              concurrent with each other. So they’ll run at the same time. On
              Counts 5 through 8, sir, I’m sentencing you to four years at the
              Indiana Department of Corrections. Those Counts will run
              concurrent [with] each other at the same time and they also will
              run concurrent with Counts 1 through 4. But all eight Counts
              will run consecutive to the [thirty-year] sentence that you
              received, you’re now serving, in 82C01-1306-FA-639 [for child
              molesting]. Meaning, sir, the time for this sentence will not run
              until such time as you have completed your sentence in 639.


      Tr. at 28-30. This appeal ensued.


                                     Discussion and Decision
[4]   Meredith’s sole contention on appeal is that his sentence is inappropriate in

      light of the nature of the offenses and his character. As we have explained:


              Indiana Appellate Rule 7(B) permits an Indiana appellate court
              to “revise a sentence authorized by statute if, after due
              consideration of the trial court’s decision, the Court finds that the
              sentence is inappropriate in light of the nature of the offense and

      Court of Appeals of Indiana | Memorandum Decision 82A05-1705-CR-1117 | November 14, 2017   Page 4 of 7
              the character of the offender.” We assess the trial court’s
              recognition or nonrecognition of aggravators and mitigators as an
              initial guide to determining whether the sentence imposed was
              inappropriate. Gibson v. State, 856 N.E.2d 142, 147 (Ind. Ct.
              App. 2006). The principal role of appellate review is to “leaven
              the outliers.” Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind.
              2008). A defendant must persuade the appellate court that his or
              her sentence has met the inappropriateness standard of review.
              Roush v. State, 875 N.E.2d 801, 812 (Ind. Ct. App. 2007).


      Robinson v. State, 61 N.E.3d 1226, 1228 (Ind. Ct. App. 2016).


[5]   Meredith asserts that his “diminished mental capacity significantly impacted

      the nature of the offences [sic].” Appellant’s Br. at 9. In particular, prior to

      trial, the court ordered three psychiatric examinations of Meredith to determine

      whether he was competent to stand trial. The results of those examinations

      revealed that Meredith, while competent to stand trial, “was in the fifth

      percentile for I.Q., which is right at the borderline of impairment,” and he had a

      history of “learning disabilities” and “substantially below[-]average verbal

      functioning.” Id. Meredith maintains that, “[a]s a result of his diminished

      mental capacity and cognitive ability, Meredith’s actions demonstrate a

      lessened amount of culpability.” Id. at 10. Meredith also contends that the

      nature of the offenses “are [sic] lessened as a result of his decision to accept an

      open plea.” Id. Finally, Meredith asserts that the trial court “inappropriately




      Court of Appeals of Indiana | Memorandum Decision 82A05-1705-CR-1117 | November 14, 2017   Page 5 of 7
      considered the heinousness of the crime[s] as an aggravating factor,”3 which, he

      maintains, warrants a “less than . . . advisory sentence” here. Id. at 11.


[6]   Initially, we note that Meredith’s argument regarding the nature of the offenses

      reads more like an argument regarding his character. Regardless, Meredith’s

      argument on appeal ignores that, at sentencing, H.D.’s grandmother read a

      statement H.D. had written. H.D. described having attempted suicide

      “multiple times” as a result of the molestations. Tr. at 20. And H.D. stated

      that Meredith had made her life “a living hell.” Id. We cannot say that

      Meredith’s aggregate thirty-year sentence for four Class A felony convictions

      and four Class C felony convictions is inappropriate in light of the nature of the

      offenses.


[7]   Meredith also maintains that his sentence is inappropriate in light of his

      character. In support, Meredith alleges that he “received no benefit to his open

      plea, as there was no bargained-for sentence associated with his plea.”

      Appellant’s Br. at 11 (emphasis added). But Meredith ignores the mitigating

      weight the trial court gave to his guilty plea. And, notably, the trial court

      imposed concurrent and advisory sentences on each conviction. Further,

      Meredith contends that his limited criminal history warrants a revised sentence.

      But Meredith’s prior convictions, which also were for four counts of child

      molesting, as Class A felonies, are significant, especially given that those




      3
          Meredith makes no contention or cogent argument that the trial court abused its discretion in sentencing.


      Court of Appeals of Indiana | Memorandum Decision 82A05-1705-CR-1117 | November 14, 2017            Page 6 of 7
      offenses occurred in the summer of 2013 and involved a young family member.

      We cannot say that Meredith’s sentence is inappropriate in light of his

      character.


[8]   Affirmed.


      Kirsch, J., and Brown, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 82A05-1705-CR-1117 | November 14, 2017   Page 7 of 7